oo 1:20-cr-00014-RMB Dodanettes1 Filed 01/09/20 Page 1 of 1
03 “
DOCKET No. HHazoid CEMB ) DEFENDANT

 

DEF.’S COUNSEL Nathanie | Macuur

OC RETAINED O FEDERAL DEFENDERS O cya O preseNTMENT ONLY

if SS pow sh INTERPRETER NEEDED
O DEFENDANT WAIVES PRETRIAL REPORT

 

 

 

 

ORule5 ORule9 O Rule 5(c)\3) O Detention Hrg. DATE OF ARREST ( VOL, SURR.
TIME OF ARREST 0 ON WRIT
at TIME OF PRESENTMENT
BAIL DISPOSITION

OQ SEE SEP. ORDER
G DETENTION ON CONSENT W/O PREJUDICE 0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
O DETENTION HEARING SCHEDULED FOR;
O AGREED CONDITIONS OF RELEASE
G DEF. RELEASED ON OWN RECOGNIZANCE
Q$ PRB QO FRP
O SECURED BY $ CASH/PROPERTPY:
QO TRAVEL RESTRICTED TO SDNY/EDNY/
O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
O SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

O PRETRIAL SUPERVISION: O REGULAR O STRICT OAS DIRECTED BY PRETRIAL SERVICES
(1 DRUG TESTING/TREATMT AS DIRECTED BY PTS (MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

O HOME INCARCERATION OHOMEDETENTION CICURFEW O ELECTRONIC MONITORING O GPS
{1 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

CO} DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] O DEF. TO CONTINUE OR START EDUCATION PROGRAM
O DEF, NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

DEF, TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
O DEF, TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

3/1

   

DEF. ARRAIGNED: PLEADS NOT GUILTY CONFERENCE BEFORE D.J. ON
O DEF, WAIVES INDICTMENT ny tf) Ayman
O SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL Ger fpule

For Rule 5(c}(3) Cases:
O IDENTITY HEARING WAIVED O DEFENDANT TO BE REMOVED

QO PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 0 ON DEFENDANT’S CONSENT

pate: San 9, 202° hhiile GOB.

UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK — U.S, ATTORNEY'S OFFICE YELLOW — U.S. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev’d 2016 IH -2

 

 

 
